Lewis, Justice:
This is an action in equity to determine the correct boundary line between the lands of appellant and the respondents. Each relied upon their respective, conflicting plats to locate the boundary in dispute and no request was made that the court order a separate survey. The issues in this appeal are solely factual and were resolved in the lower court against the contentions of appellant by concurrent findings of the master and the circuit judge.
Under settled principles, concurrent factual findings by the master and the trial judge will not be disturbed on appeal unless they are without evidentiary support or are against the clear preponderance of the evidence. Metze v. Metze, 231 S. C. 154, 97 S. E. (2d) 514.
A detailed review of the testimony would serve no useful purpose. The plats made by the surveyors, who were separately employed by the parties, were introduced in evidence, together with older plats; and each surveyor testified fully as to the basis upon which he located the property line. There was also testimony by the parties and their respective witnesses as to the occupancy of the land.
*361There is no contention that the findings are without evidentiary support and, upon a careful review of the record, we are convinced that they are in accord with the preponderance of the evidence, which requires affirmance.
Judgment affirmed.
Moss, C. J., and Bussey, Brailsford and Littlejohn, JJ-, concur.